Beck, J.
(After stating the facts.)
Discussion of the questions disposed of by the rulings in the first and second headnotes is unnecessary. The court’s charge is not subject to any of the criticisms made upon it. Nor were any cf the rulings upon the admissibility of testimony shown to have been erroneous, save the one which we will take up for consideration. A witness for the State, over timely and proper objection, was permitted to give testimony te show that the accused was at the time of the homicide living in needy and indigent circumstances. The court had permitted the solicitor-general to introduce testimony - tending to establish the fact that the defendant knew that the deceased, the father of defendant, had insurance upon his life, and that he had money in bank. The court properly admitte'd this testimony. The evidence in regard to the insurance, however, would be admissible only in case it should be made to appear that the accused was a beneficiary under the policy of insurance upon the life of the father, or that he believed himseíf to be a beneficiary. Such evidence is admissible under the rule that evidence going to show motive is always material and relevant to the issues on the trial of one for murder, where the accused denies the act of killing. If one by the death of another can- reasonably expect to come into the immediate possession of property, that fact tends to show a motive for the murder on the part of the one to be profited by the deed. Filial affection has not always proved strong enough to resist the dictates of cupidity.,. And it was for the jury to say in this case whether the circumstances were such as to bring that passion into play. But we do not think that proof as -to the financial condition of the accused sufficiently illustrated that question to render evidence in regard thereto admissible.
It may be argued that the pecuniary condition of one in need is relevant to show the probability of such a person’s desiring to commit a crime in order to obtain money. But it is very far from being established that the 'poor and needy feel any more strongly the desire to obtain money than the opulent. Besides, to admit the *73validity of the State’s contention here, as is said.by a distinguished text-writer, would be, in its practical results, “to put a poor person under so. much suspicion and at such a relative disadvantage that for reasons of fairness this argument has seldom been countenanced as evidence of the graver crimes, particularly of violence.” 1 Wig-more on Ev. §392. See also eases cited under that and the preceding section. “It is doubtless true that in a large class of cases the poverty or pecuniarjr embarrassments of a party accused of crime can not be shown as substantive evidence of his guilt. The reason for the exclusion of such evidence is that in those cases there is no certain or known connection between the facts offered to be proved and the conclusion which is sought to be established by it. It does not follow, because a man is destitute, that he will steal, or that when embarrassed with debt and incapable of meeting his engagements he will commit forgery.” Com. v. Jeffries, 7 Allen, 548, 559, 566. A fortiori, it does not follow that because a man is destitute he will commit a crime involving the element of violence. The distinction is clear between the ease under consideration and a case of embezzlement, or larceny, or robbery^ where the State was permitted to show that at the time of, and just before the commission of the crime, the accused was poor and needy and in limited circumstances, and that shortly afterwards* he was seen in possession of money or property. We can not say that the evidence admitted was not calculated to harm the defendant and prejudice his cause, and in the interest of fairness and justness a new trial must be granted.

Judgment reversed.


Fish, O. J., absent. The other Justices concur.